Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites the limitation “the second molding layer" in line 9. There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the second molding layer” relates back to “a first molding layer” line 7.
For purpose of compact prosecution, “the second molding layer” will be treated as if it were “the first molding layer.”
Appropriate correction is required.
Election/Restrictions
Newly submitted claim 16 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Applicant originally elected species 2, illustrated in Fig.2A through 2H-1 without traverse in replay filed on 04/21/2022.The originally elected species does not teach or suggest the newly submitted claim limitation of “a fifth chip between the third chip and the fourth chip and between the third chip and the first chip, wherein both the second chip and the fifth chip extend across the portion of the first molding layer.”
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-17, 19-20 and 25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-12, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (U.S. 2016/0315071 A1, hereinafter refer to Zhai) in view of Liu et al. (U.S. 2017/0098629 A1, hereinafter refer to Liu).
Regarding Claim 1: Zhai discloses a chip package structure (see Zhai, Fig.10 as shown below and ¶ [0003]), comprising: 

    PNG
    media_image1.png
    507
    828
    media_image1.png
    Greyscale

a first chip (110), a second chip (142), and a third chip (172), wherein the second chip (142) is between the first chip (110) and the third chip (172), the second chip (172) comprises a substrate, a bonding pad (144), an interconnection structure (162/165), and a passivation layer (164), the bonding pad (144) is over the substrate, the passivation layer (164) is over the bonding pad (144) and the substrate, and the interconnection structure (162/165) is over the bonding pad (144) and embedded in the passivation layer (164) (see Zhai, Fig.10 as shown above, Fig.7, and ¶ [0045]);
a fourth chip (110) adjacent to the first chip (110), wherein the second chip (142) is between the third chip (172) and the fourth chip (110), a first portion of the first molding layer (122) is between the first chip (110) and the fourth chip (110), and both the second chip (142) and the third chip (172) extend across the first portion of the first molding layer (122) (see Zhai, Fig.10 as shown above).  
Zhai is silent upon explicitly disclosing wherein a first molding layer surrounding the first chip and the second chip, wherein the first molding layer is a single layer structure, wherein a first boundary surface between the passivation layer and the second molding layer extends toward the first chip; 
a second molding layer surrounding the third chip and the first molding layer, wherein a first bottom surface of the first molding layer and a second bottom surface of the second molding layer are coplanar.
Before effective filing date of the claimed invention the disclosed redistribution layers (RDL) or high density interconnect (HDI) connectors and chip molding layers were known in order to obtain a stacked fan-out package structure with high reliability.
For support see Liu, which teaches wherein a first molding layer (202) surrounding the first chip (100) and the second chip (200), wherein the first molding layer (202) is a single layer structure, wherein a first boundary surface between the passivation layer (IMD) and the second molding layer (202) extends toward the first chip (100) (see Liu, Fig.2 as shown below); 
a second molding layer (302) surrounding the third chip (300) and the first molding layer (202), wherein a first bottom surface of the first molding layer (202) and a second bottom surface of the second molding layer (302) are coplanar (see Liu, Fig.2 as shown below).

    PNG
    media_image2.png
    551
    1033
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Zhai and Liu to enable the known redistribution layers (RDL) or high density interconnect (HDI) connectors and chip molding layers as taught by Liu in order to obtain a stacked fan-out package structure with high reliability (see Liu, Fig.2 as shown above, ¶ [0003], ¶ [0024], and ¶ [0030]).
Regarding Claim 2: Zhai as modified teaches a chip package structure as set forth in claim 1 as above. The combination of Zhai and Liu further teaches wherein a third bottom surface of the first chip (100), the first bottom surface of the first molding layer (202), and the second bottom surface of the second molding layer (302) are coplanar (see Liu, Fig.2 as shown above).  
Regarding Claim 3: Zhai as modified teaches a chip package structure as set forth in claim 1 as above. The combination of Zhai and Liu further teaches wherein a conductive pillar (206) over the first chip (100) and passing through the first molding layer (202) (see Liu, Fig.2 as shown above).  
Regarding Claim 4: Zhai as modified teaches a chip package structure as set forth in claim 3 as above. The combination of Zhai and Liu further teaches wherein a first top surface of the first molding layer (202) and a second top surface of the conductive pillar (206) are coplanar (see Liu, Fig.2 as shown above).  
Regarding Claim 5: Zhai as modified teaches a chip package structure as set forth in claim 4 as above. The combination of Zhai and Liu further teaches wherein a third top surface of the passivation layer (IMD), the first top surface and the second top surface are coplanar (see Liu, Fig.2 as shown above).  
Regarding Claim 6: Zhai as modified teaches a chip package structure as set forth in claim 5 as above. The combination of Zhai and Liu further teaches wherein a fourth top surface of the interconnection structure (RDL), the first top surface, the second top surface and the third top surface are coplanar (see Liu, Fig.2 as shown above).
Regarding Claim 7: Zhai as modified teaches a chip package structure as set forth in claim 1 as above. The combination of Zhai and Liu further teaches wherein the first molding layer (122) and the second molding layer (152/182) are made of different materials (see Zhai, Fig.10 as shown above and ¶ [0052]).  
Regarding Claim 8: Zhai as modified teaches a chip package structure as set forth in claim 1 as above. The combination of Zhai and Liu further teaches wherein the first molding layer (202) covers a side wall and a top surface of the first chip (100) and a side wall and a bottom surface of the second chip (200) (see Liu, Fig.2 as shown above).   
Regarding Claim 9: Zhai as modified teaches a chip package structure as set forth in claim 8 as above. The combination of Zhai and Liu further teaches wherein the first molding layer (202) does not cover a top surface of the second chip (200) and a bottom surface of the first chip (100) (see Liu, Fig.2 as shown above). 
Regarding Claim 11: Zhai discloses a chip package structure (see Zhai, Fig.10 as shown above and ¶ [0003]), comprising: 
a first chip (110), a second chip (142), and a third chip (172), wherein the second chip (142) is between the first chip (110) and the third chip (172), the second chip (142) comprises a substrate, a bonding pad (144), an interconnection structure (162/165), and a passivation layer (164) (see Zhai, Fig.10 as shown above, Fig.7, and ¶ [0045]), 
the bonding pad (144) is over the substrate, the passivation layer (164) is over the bonding pad (144) and the substrate, and the interconnection structure (162/165) is over the bonding pad (144) and embedded in the passivation layer (164) (see Zhai, Fig.10 as shown above, Fig.7, and ¶ [0045]); 
a fourth chip (110) adjacent to the first chip (110), wherein the second chip (142) is between the third chip (172) and the fourth chip (110), a portion of the first molding layer (122) is between the first chip (110) and the fourth chip (110), the second chip (142) extends across the portion of the first molding layer (122) and is in direct contact with the first chip (110) and the fourth chip (110) (see Zhai, Fig.10 as shown above). 
Zhai is silent upon explicitly disclosing wherein a first molding layer surrounding the first chip and the second chip, wherein the first molding layer is a single layer structure, and a first top surface of the interconnection structure and a second top surface of the first molding layer are coplanar; 
a second molding layer surrounding the third chip and the first molding layer, wherein a first bottom surface of the first molding layer and a second bottom surface of the second molding layer are coplanar.
Before effective filing date of the claimed invention the disclosed redistribution layers (RDL) or high density interconnect (HDI) connectors and chip molding layers were known in order to obtain a stacked fan-out package structure with high reliability.
For support see Liu, which teaches wherein a first molding layer (202) surrounding the first chip (100) and the second chip (200), wherein the first molding layer (202) is a single layer structure, and a first top surface of the interconnection structure (RDL) and a second top surface of the first molding layer (IMD) are coplanar (see Liu, Fig.2 as shown above, ¶ [0003], ¶ [0024], and ¶ [0030]); 
a second molding layer (302) surrounding the third chip (300) and the first molding layer (202), wherein a first bottom surface of the first molding layer (202) and a second bottom surface of the second molding layer (302) are coplanar (see Liu, Fig.2 as shown above and ¶ [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Zhai and Liu to enable the known redistribution layers (RDL) or high density interconnect (HDI) connectors and chip molding layers as taught by Liu in order to obtain a stacked fan-out package structure with high reliability (see Liu, Fig.2 as shown above, ¶ [0003], ¶ [0024], and ¶ [0030]).
The combination of Zhai and Liu is silent upon explicitly disclosing wherein a first bottom surface of the first chip, a second bottom surface of the fourth chip, a third bottom surface of the first molding layer, and a fourth bottom surface of the second molding layer are level with each other.  
However, the combination of Zhai and Liu teaches a first bottom surface of the first chip (110), a second bottom surface of the fourth chip (110) are level with each other as taught by Zhai Fig.10 as shown above and the modification of Liu teaches wherein a first bottom surface of the first chip (100), a third bottom surface of the first molding layer (202), and a fourth bottom surface of the second molding layer (302) are level with each other as shown in Fig.2 as shown above.  
Hence, enabling the combination of Zhai and Liu necessarily results the claimed limitation of a first bottom surface of the first chip, a second bottom surface of the fourth chip, a third bottom surface of the first molding layer, and a fourth bottom surface of the second molding layer are level with each other as known specified in claim 11.  
Regarding Claim 12: Zhai as modified teaches a chip package structure as set forth in claim 11 as above. The combination of Zhai and Liu further teaches wherein a conductive pillar (306) over the interconnection structure (RDL) and passing through the second molding layer (302), wherein the interconnection structure (RDL) is between the conductive pillar (306) and the bonding pad (211) (see Liu, Fig.2 as shown above).  
Regarding Claim 21: Zhai as modified teaches a chip package structure as set forth in claim 1 as above. The combination of Zhai and Liu further teaches wherein a conductive pillar (170) over the second chip (142) and the first portion of the first molding layer (122) (see Zhai, Fig.10 as shown above and Figs.7-9).  
Regarding Claim 22: Zhai as modified teaches a chip package structure as set forth in claim 1 as above. The combination of Zhai and Liu further teaches wherein an insulating layer (note: the Liu inter-metal dielectric (IMD) is equivalent to the claimed separable passivation layer and insulating layer because making separable is not sufficient by itself to patentably distinguish over an otherwise integral inter-metal dielectric (IMD) unless there are new or unexpected results) over the first molding layer (202) and the second chip (200) (see Liu, Fig.2 as shown above, ¶ [0024], and ¶ [0030]); and 
a first conductive pillar (306) passing through the insulating layer (inter-metal dielectric (IMD)) and the second molding layer (inter-metal dielectric (IMD)) (see Liu, Fig.2 as shown above).
Regarding Claim 23: Zhai as modified teaches a chip package structure as set forth in claim 22 as above. The combination of Zhai and Liu further teaches wherein a second conductive pillar (140) over the fourth chip (110) and passing through the first molding layer (152/122), wherein the second conductive pillar (140) is under and in direct contact with the first conductive pillar (170) (see Zhai, Fig.10 as shown above and Figs.7-9).  
Regarding Claim 24: Zhai as modified teaches a chip package structure as set forth in claim 23 as above. The combination of Zhai and Liu further teaches wherein a second portion of the insulating layer (inter-metal dielectric (IMD)) is between the second chip (200) and the third chip (300) (see Liu, Fig.2 as shown above).
Conclusion
21.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896